Citation Nr: 1731070	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  16-45 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating for ischemic heart disease with automatic implantable cardioverter-defibrillator (AICD) in excess of 10 percent from November 1, 2006, to July 30, 2009; 60 percent from July 30, 2009, to September 21, 2012; and in excess of 60 percent from January 1, 2013, to May 3, 2015.

2.  Entitlement to an effective date earlier than September 21, 2012, for a 100 percent rating for ischemic heart disease.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate from November 1, 2006, to July 30, 2009.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1966 to July 1968, including combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for ischemic heart disease (coronary artery disease sip myocardial infarction and coronary artery bypass graft) and assigned an initial 100 percent rating, from July 26, 2006; 10 percent rating, from November 1, 2006; and 60 percent rating from July 30, 3009.  In July 2013, the RO increased the Veteran's rating to 100 percent from September 21, 2012, and to 60 percent from January 1, 2013.  In August 2016, the RO reevaluated the Veteran's heart disability as sustained ventricular arrhythmias under Diagnostic Code 7011 on the basis of AICD placement, and granted a 100 percent disability rating from May 3, 2015.  

In June 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board's decision below to grant an initial 100 percent rating for ischemic heart disease effective November 1, 2006, raises the issue of entitlement to SMC at the housebound rate.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, since the effective date of service connection on July 26, 2006, his ischemic heart disease has manifested by a workload 3 METs or less resulting in dyspnea, angina, and dizziness.

2.  The grant of an initial 100 percent disability rating for ischemic heart disease effective November 1, 2006, renders moot the issue of entitlement to an effective date earlier than September 21, 2012, for a 100 percent rating for ischemic heart disease.

3.  Since July 26, 2006, the Veteran has been service-connected for ischemic heart disease and posttraumatic stress disorder, each independently rated 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating throughout the pendency of the appeal, to include from November 1, 2006, to July 30, 2009; from July 30, 2009, to September 21, 2012; and from January 1, 2013, to May 3, 2015, for ischemic heart disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 7017, 7011 (2016).

2.  The Veteran's claim of entitlement to an effective date earlier than September 21, 2012, for a 100 percent rating for ischemic heart disease is moot. 38 U.S.C.A. §§ 5110, 5107, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.1100 (2016).

3.  The criteria for SMC based on statutory housebound status from November 1, 2006, to July 30, 2009, are met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ischemic Heart Disease

The Veteran seeks increased ratings for his service-connected ischemic heart disease in excess of 10 percent from November 1, 2006, to July 30, 2009; 60 percent from July 30, 2009, to September 21, 2012; and in excess of 60 percent from January 1, 2013, to May 3, 2015.

The Veteran's heart disability was initially evaluated under Diagnostic Code 7017 and has subsequently been revaluated under Diagnostic Code 7011.  Under these Codes, a 100 percent rating is warranted for three months following hospital admission for surgery (Diagnostic Code 7017); for an indefinite period from the date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an AICD in place (Diagnostic Code 7011); and for chronic congestive heart failure, or; workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent (Diagnostic Codes 7011 and 7017).  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of 30 to 50 percent.  A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 10 percent rating is warranted for workload greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication is required.

The Veteran asserts that an initial 100 percent disability rating has been warranted since the grant of service connection on July 26, 2006.

The Veteran has been in receipt of temporary 100 percent ratings from July 26, 2006, to November 1, 2006, on the basis of myocardial infarction and emergency triple bypass surgery; from September 21, 2012, to January 1, 2013, on the basis of myocardial infarction; and from May 3, 2015, to present on the basis of AICD placement.

Throughout the pendency of the appeal, the Veteran has asserted that his heart condition has declined since his first heart attack in July 2006.  See Request for reconsideration (August 28, 2012); Notice of disagreement (August 19, 2013); Statement (August 4, 2014); Hearing testimony (June 2017).  In this regard, that the Veteran explained that he has since experienced five additional heart attacks, required multiple surgical procedures, and suffered severe functional limitation due to fatigue, dizziness, headaches, dyspnea (shortness of breath), and chest pain (angina).  See, e.g., Hearing testimony (June 2017).

In 2009, LVEF was been between 43 (see VA treatment record, July 30, 2009) and 55-60 (see VA treatment record, December 30, 2009).

Significantly, on April 30, 2012, the Veteran underwent iliac stent placement.  Then, in May 2012, a VA examiner reported that the lowest level of activity at which the Veteran reported symptoms of dyspnea, angina, and dizziness was 1 to 3 METs, which is found to be consistent with activities such as eating, dressing, taking a shower, and slow walking for 1-2 blocks.  The examiner noted that a May 4, 2011, treatment record shows that LVEF was 44 percent.  The examiner indicated that LVEF is a more accurate indication of the Veteran's current cardiac functioning than METS, as his METs is influenced by comorbid, nonservice-connected chronic obstructive pulmonary disease, peripheral vascular disease, and strokes.

The Veteran sustained myocardial infarctions in September 2012 and April 2015.  See, e.g., Private treatment record (September 7, 2012); VA treatment record (May 4, 2015) (noting myocardial infarction on April 24, 2015).

Viewing all the evidence, the Board finds that continuously since the effective date of service connection on July 26, 2006, there is a reasonable basis for finding that the Veteran's service-connected ischemic heart disease more nearly approximates the criteria for a 100 percent rating.

The May 2012 VA heart examination report notes that a workload of 1 to 3 METs results in dyspnea, angina, and dizziness.  Additionally, medical records show that LVEF has ranged from 43 to 60 percent.  The VA examiner indicated that the Veteran's LVEF was the most accurate estimation of his cardiac function as nonservice-connected comorbid conditions also contribute to his METs.  Critically, the examiner did not estimate the percent of METs limitation attributable to each medical condition.  The Board notes that when it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms are attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).  Accordingly, where, as here, the evidence does not differentiate between service-connected and nonservice-connected causes of the Veteran's METs, the Board must resolve reasonable doubt in the Veteran's favor and attribute the Veteran's METs to his service-connected ischemic heart disease.

Additionally, the Veteran's consistent report of shortness of breath, dizziness, and chest pain following minimally strenuous activities such as walking, playing with his grandchildren, fishing, and hunting since his July 2006 myocardial infarction is in step with the May 2012 assessment that a workload of 1 to 3 METs results in dyspnea, angina, and dizziness.  When coupled with the fact that the Veteran's ischemic heart disease has caused multiple myocardial infarctions and necessitated several surgical procedures since its initial onset in 2006, the Board finds that the evidence more nearly approximates the criteria for a 100 percent rating.  The Board finds that a 100 percent rating for ischemic heart disease is warranted since the grant of service connection on July 26, 2006.  Accordingly, an initial 100 percent rating for ischemic heart disease from November 1, 2006, to July 30, 2009; from July 30, 2009, to September 21, 2012;and from January 1, 2013, to May 3, 2015, is granted.

Earlier Effective Date

As the Board's decision to grant an initial 100 percent rating for ischemic heart disease throughout the pendency of the appeal, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to an effective date earlier than September 21, 2012, for a 100 percent rating for ischemic heart disease.  Simply put, due to the grant of an initial 100 percent rating for ischemic heart disease throughout the pendency of the appeal, the Veteran's claim of entitlement to an effective date earlier than September 21, 2012, for a 100 percent rating for ischemic heart disease is moot and is dismissed.

SMC

SMC on the basis of being housebound is assigned where a veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, (1) additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, the Board notes the Veteran has been in receipt of SMC at the housebound status from July 26, 2006, to November 1, 2006, and from July 30, 2009, to present.  However, as a result of the Board's decision herein, granting a 100 percent rating for ischemic heart disease from November 1, 2006, to July 30, 2009; from July 30, 2009, to September 21, 2012; and from January 1, 2013, to May 3, 2015, the Veteran his in receipt of two service-connected disabilities, independently rated 100 percent disabling, from November 1, 2006, to July 29, 2009.  Under such circumstances, there is no need to establish factually that service-connected disabilities render a veteran substantially confined to his dwelling.  Accordingly, SMC based upon housebound status from November 1, 2006, to July 30, 2009, is warranted.


ORDER

An initial 100 percent rating for ischemic heart disease with AICD from November 1, 2006, to July 30, 2009; from July 30, 2009, to September 21, 2012; and from January 1, 2013, to May 3, 2015, is granted.

The appeal of entitlement to an effective date earlier than September 21, 2012, for a 100 percent rating for ischemic heart disease with AICD is moot and dismissed.

SMC based upon housebound status from November 1, 2006, to July 30, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


